UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 1-3950 FORD MOTOR COMPANY (Exact name of registrant as specified in its charter) Delaware 38-0549190 (State of Incorporation) (IRS Employer Identification No.) One American Road, Dearborn, Michigan (Address of principal executive offices) (Zip Code) (313) 322-3000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes RNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act.Large accelerated filer RAccelerated filer £Non-accelerated filer £Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No R As of April 28, 2011, the registrant had outstanding 3,727,332,952shares of Common Stock and 70,852,076shares of Class B Stock. Exhibit index located on page number 80. FORD MOTOR COMPANY QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2011 Table of Contents Page Part I – Financial Information Item 1 Financial Statements 1 Consolidated Statement of Operations 1 Sector Statement of Operations 2 Consolidated Balance Sheet 3 Sector Balance Sheet 4 Consolidated Statement of Cash Flows 5 Sector Statement of Cash Flows 6 Consolidated Statement of Comprehensive Income 7 Notes to the Financial Statements 8 Report of Independent Registered Public Accounting Firm 53 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 54 First Quarter Results of Operations 54 Automotive Sector Results of Operations 55 Financial Services Sector Results of Operations 60 Liquidity and Capital Resources 64 Outlook 72 Critical Accounting Estimates 75 Accounting Standards Issued But Not Yet Adopted 76 Other Financial Information 76 Item 3 Quantitative and Qualitative Disclosures About Market Risk 77 Automotive Sector 77 Financial Services Sector 77 Item 4 Controls and Procedures 77 Part II – Other Information Item 1 Legal Proceedings 78 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 78 Item 5 Other Information 78 Item 6 Exhibits 79 Signature 79 Exhibit Index 80 PART I. FINANCIAL INFORMATION ITEM 1.Financial Statements. CONSOLIDATED STATEMENT OF OPERATIONS For the Periods Ended March 31, 2011 and 2010 (in millions, except per share amounts) First Quarter (unaudited) Sales and revenues Automotive sales $ $ Financial Services revenues Total sales and revenues Costs and expenses Automotive cost of sales Selling, administrative and other expenses Interest expense Financial Services provision for credit and insurance losses ) ) Total costs and expenses Automotive interest income and other non-operating income/(expense), net (Note 12) 40 Financial Services other income/(loss), net (Note 12) 85 Equity in net income/(loss) of affiliated companies Income/(Loss) before income taxes Provision for/(Benefit from) income taxes 50 Income/(Loss) from continuing operations Income/(Loss) from discontinued operations — — Net income/(loss) Less: Income/(Loss) attributable to noncontrolling interests 5 — Net income/(loss) attributable to Ford Motor Company $ $ NET INCOME/(LOSS) ATTRIBUTABLE TO FORD MOTOR COMPANY Income/(Loss) from continuing operations $ $ Income/(Loss) from discontinued operations — — Net income/(loss) $ $ AMOUNTS PER SHARE ATTRIBUTABLE TO FORD MOTOR COMPANY COMMON AND CLASS B STOCK (Note 15) Basic income/(loss) Income/(Loss) from continuing operations $ $ Income/(Loss) from discontinued operations — — Net income/(loss) $ $ Diluted income/(loss) Income/(Loss) from continuing operations $ $ Income/(Loss) from discontinued operations — — Net income/(loss) $ $ The accompanying notes are part of the financial statements. 1 Item 1. Financial Statements (Continued) FORD MOTOR COMPANY AND SUBSIDIARIES SECTOR STATEMENT OF OPERATIONS For the Periods Ended March 31, 2011 and 2010 (in millions, except per share amounts) First Quarter (unaudited) AUTOMOTIVE Sales $ $ Costs and expenses Cost of sales Selling, administrative and other expenses Total costs and expenses Operating income/(loss) Interest expense Interest income and other non-operating income/(expense), net (Note12) 40 Equity in net income/(loss) of affiliated companies Income/(Loss) before income taxes — Automotive FINANCIAL SERVICES Revenues Costs and expenses Interest expense Depreciation Operating and other expenses Provision for credit and insurance losses ) ) Total costs and expenses Other income/(loss), net (Note 12) 85 Equity in net income/(loss) of affiliated companies 5 4 Income/(Loss) before income taxes — Financial Services TOTAL COMPANY Income/(Loss) before income taxes Provision for/(Benefit from) income taxes 50 Income/(Loss) from continuing operations Income/(Loss) from discontinued operations — — Net income/(loss) Less: Income/(Loss) attributable to noncontrolling interests 5 — Net income/(loss) attributable to Ford Motor Company $ $ NET INCOME/(LOSS) ATTRIBUTABLE TO FORD MOTOR COMPANY Income/(Loss) from continuing operations $ $ Income/(Loss) from discontinued operations — — Net income/(loss) $ $ AMOUNTS PER SHARE ATTRIBUTABLE TO FORD MOTOR COMPANY COMMON AND CLASS B STOCK (Note 15) Basic income/(loss) Income/(Loss) from continuing operations $ $ Income/(Loss) from discontinued operations — — Net income/(loss) $ $ Diluted income/(loss) Income/(Loss) from continuing operations $ $ Income/(Loss) from discontinued operations — — Net income/(loss) $ $ The accompanying notes are part of the financial statements. 2 Item 1. Financial Statements (Continued) FORD MOTOR COMPANY AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET (in millions) March 31, December 31, (unaudited) ASSETS Cash and cash equivalents $ $ Marketable securities Finance receivables, net (Note 5) Other receivables, net Net investment in operating leases Inventories (Note 7) Equity in net assets of affiliated companies Net property Deferred income taxes Net intangible assets (Note 9) 98 Other assets Total assets $ $ LIABILITIES Payables $ $ Accrued liabilities and deferred revenue Debt (Note 11) Deferred income taxes Total liabilities EQUITY Capital stock Common Stock, par value $0.01 per share (3,742 million shares issued) 37 37 Class B Stock, par value $0.01 per share (71 million shares issued) 1 1 Capital in excess of par value of stock Accumulated other comprehensive income/(loss) ) ) Treasury stock ) ) Retained earnings/(Accumulated deficit) ) ) Total equity/(deficit) attributable to Ford Motor Company (Note 19) ) Equity/(Deficit) attributable to noncontrolling interests (Note 19) 39 31 Total equity/(deficit) (Note 19) ) Total liabilities and equity $ $ The following table includes assets to be used to settle liabilities of the consolidated variable interest entities ("VIEs").These assets and liabilities are included in the consolidated balance sheet above.See Note 8 for additional information on our VIEs. ASSETS Cash and cash equivalents $ $ Marketable securities — — Finance receivables, net Other receivables, net — 13 Net investment in operating leases Inventories — 19 Net property — 31 Deferred income taxes — — Other assets 44 28 LIABILITIES Payables — 16 Accrued liabilities and deferred revenue Debt The accompanying notes are part of the financial statements. 3 Item 1. Financial Statements (Continued) FORD MOTOR COMPANY AND SUBSIDIARIES SECTOR BALANCE SHEET (in millions) ASSETS March 31, December 31, (unaudited) Automotive Cash and cash equivalents $ $ Marketable securities Total cash and marketable securities Receivables, less allowances of $218 and $228 Inventories (Note 7) Deferred income taxes Net investment in operating leases Other current assets Current receivable from Financial Services Total current assets Equity in net assets of affiliated companies Net property Deferred income taxes Net intangible assets (Note 9) 98 Non-current receivable from Financial Services Other assets Total Automotive assets Financial Services Cash and cash equivalents Marketable securities Finance receivables, net (Note 5) Net investment in operating leases Equity in net assets of affiliated companies Other assets Total Financial Services assets Intersector elimination ) ) Total assets $ $ LIABILITIES Automotive Trade payables $ $ Other payables Accrued liabilities and deferred revenue Deferred income taxes Debt payable within one year (Note 11) Total current liabilities Long-term debt (Note 11) Other liabilities Deferred income taxes Total Automotive liabilities Financial Services Payables Debt (Note 11) Deferred income taxes Other liabilities and deferred income Payable to Automotive Total Financial Services liabilities Intersector elimination ) ) Total liabilities EQUITY Capital stock (Note 15) Common Stock, par value $0.01 per share (3,742 million shares issued) 37 37 Class B Stock, par value $0.01 per share (71 million shares issued) 1 1 Capital in excess of par value of stock Accumulated other comprehensive income/(loss) ) ) Treasury stock ) ) Retained earnings/(Accumulated deficit) ) ) Total equity/(deficit) attributable to Ford Motor Company ) Equity/(Deficit) attributable to noncontrolling interests 39 31 Total equity/(deficit) ) Total liabilities and equity $ $ The accompanying notes are part of the financial statements. 4 Item 1. Financial Statements (Continued) FORD MOTOR COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS For the Periods Ended March 31, 2011 and 2010 (in millions) First Quarter (unaudited) Cash flows from operating activities of continuing operations Net cash (used in)/provided by operating activities $ $ Cash flows from investing activities of continuing operations Capital expenditures ) ) Acquisitions of retail and other finance receivables and operating leases ) ) Collections of retail and other finance receivables and operating leases Purchases of securities ) ) Sales and maturities of securities Settlements of derivatives 15 46 Other ) Net cash (used in)/provided by investing activities Cash flows from financing activities of continuing operations Sales of Common Stock — Changes in short-term debt ) Proceeds from issuance of other debt Principal payments on other debt ) ) Other 88 79 Net cash (used in)/provided by financing activities ) ) Effect of exchange rate changes on cash ) Net increase/(decrease) in cash and cash equivalents from continuing operations Cash flows from discontinued operations Cash flows from operating activities of discontinued operations — — Cash flows from investing activities of discontinued operations — — Cash flows from financing activities of discontinued operations — — Net increase/(decrease) in cash and cash equivalents $ $ Cash and cash equivalents at January 1 $ $ Cash and cash equivalents of discontinued/held-for-sale operations at January 1 — — Net increase/(decrease) in cash and cash equivalents Less: cash and cash equivalents of discontinued/held-for-sale operations at March 31 — — Cash and cash equivalents at March 31 $ $ The accompanying notes are part of the financial statements. 5 Item 1. Financial Statements (Continued) FORD MOTOR COMPANY AND SUBSIDIARIES CONDENSED SECTOR STATEMENT OF CASH FLOWS For the Periods Ended March 31, 2011 and 2010 (in millions) First Quarter 2011 First Quarter 2010 Automotive Financial Services Automotive Financial Services (unaudited) (unaudited) Cash flows from operating activities of continuing operations Net cash (used in)/provided by operating activities $ $ $ 20 $ Cash flows from investing activities of continuing operations Capital expenditures ) (3
